Citation Nr: 1454970	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  09-02 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder (claimed as gingivitis).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an initial compensable rating for arthritis of the left knee.

4.  Entitlement to an initial compensable rating for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to April 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and an August 2009 rating decision by the RO in Cleveland, Ohio.
 
The June 2006 rating decision on appeal denied service connection for gingivitis (also claimed as dental decay, upper and lower teeth).  The August 2009 rating decision on appeal denied entitlement to TDIU.

Additionally, in a January 2014 rating decision, the Agency of Original Jurisdiction (AOJ) effectuated a grant of service connection arthritis of the right knee and arthritis of the left knee and assigned separate noncompensable evaluations effective from April 24, 2008.  In March 2014, the Veteran submitted a notice of disagreement with the initial ratings assigned.  However, there is no indication that a statement of the case as has yet been issued addressing these claims.  Thus, the Board must remand the matter for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In a VA Form 21-22 (Appointment of Veterans Service Organization and Claimant's Representative) signed by the Veteran in June 2013, he appointed the Texas Veterans Commission as his representative in matters before VA.  As a result, the Veteran's prior representation by Disabled American Veterans was revoked.  See 38 C.F.R. § 14.631(f).  Correspondence and ratings actions in the Virtual VA paperless claims processing system and the Veterans Benefit Management System dated from August 2013 forward confirm that representation of the Veteran has been transferred to the Texas Veterans Commission.

The Veteran had testified in October 2012 before another Veterans Law Judge; however, the electronic recording of that hearing was unsuccessful.  Therefore, the case was remanded in February 2013 to offer him another opportunity to provide testimony at a hearing before the Board.  He later testified at a July 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, a remand is necessary for the issuance of a statement of the case addressing the issues of entitlement to initial compensable ratings for arthritis of the right and left knees. See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Moreover, the record contains statements from Dr. F.R. (initials used to protect privacy) indicating that the Veteran is under his care for numerous medical conditions, including many of his service-connected disabilities.  However, it does not appear that the ongoing treatment records have been obtained from this treatment provider.  Therefore, on remand, the AOJ should attempt to obtain any outstanding treatment records.

The Board also finds the report of an April 2014 VA examination to be internally inconsistent and therefore inadequate for adjudication of the Veteran's claim for service connection for a dental disability.  Specifically, at page one of the April 2014 VA examination report, the examiner stated that the Veteran does not now have and had never been diagnosed with an oral or dental condition; however, at page two of the report, the examiner indicated that pain medication, special toothpaste to prevent infections, and antibiotic for infections are required for the Veteran's dental condition.  On page six of the report, the examiner noted that the Veteran's condition has resolved.  Therefore, the Board finds that a clarifying medical opinion is needed.

In addition, the Board finds that a social and industrial survey considering the effects of the Veteran's service-connected disabilities on employability should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case (SOC) addressing the issues of entitlement to initial compensable evaluation for arthritis of the right knee and arthritis of the left knee.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. 

The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC, unless he perfects his appeal. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a dental disorder and any of his service-connected disabilities.  A specific request should be made for treatment records from Dr. F.R. (submitted October 2012 and June 2013 statements).  The records sought should also include those of treatment pertaining to prescription of pain medication, special toothpaste to prevent infections, and antibiotic for infections as required for the Veteran's dental condition, as related at page two of the VA examination report dated in April 2014.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

3.  Once all identified and available medical records have been received, the Veteran should be afforded a VA examination to determine the nature and etiology of any dental disorder that may be present.  To the extent possible, the examination should be conducted by an examiner other than the one who conducted the January 2014 and April 2014 VA dental examinations.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should take a history from the Veteran as to when he took Dilantin and as to the nature and onset of his disease of the gums and teeth.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should review the medical literature as appropriate and indicate whether Dilantin can result in disease of the gums and teeth, and if so, whether such loss of gums and teeth would be related to an underlying disorder or would be solely limited to the gums and teeth.  

The examiner should not limit his or her analysis to the fact that the Veteran is no longer taking Dilantin for his service-connected seizure disorder.  The examiner should focus on whether the Veteran's history of taking Dilantin (by his account for 17 1/2 year) resulted in any permanent residuals.

The examiner should indicate whether the Veteran's pain medication, special toothpaste to prevent infections, and antibiotic for infections are required for a current dental condition, as indicated in the April 2014 VA examination report, and if so, whether the need for these medications has arisen as a result of the Veteran's history of taking Dilantin.

The examiner should review the April 2014 VA examination report and indicate whether it is more accurate to say that that the Veteran does not have now and had never been diagnosed with an oral or dental condition (see page 1 of the report); that pain medication, special toothpaste to prevent infections and antibiotic for infections are required for the Veteran's dental condition (see page 2 of the report); or that the Veteran's condition has resolved (see page 6 of the report). 

If the Veteran has a past dental condition that has resolved, the examiner should state the diagnosis or diagnoses for that condition and indicate whether that condition has left permanent residuals.

If the Veteran's current dental state of health is best characterized in some other way than any of the alternatives described above the examiner should state this and provide a fully reasoned explanation.

With the above considerations in mind, the examiner should provide a diagnosis for each current disorder affecting the gums and teeth, if any, and indicate whether it is at least as likely as that the disorder was caused or chronically worsened by the Veteran's past history of taking Dilantin for his service-connected seizure disorder.  

In addition, for each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.   He or she should also state whether it is at least as likely that the disorder was either caused by or permanently aggravated by his service-connected seizure disorder, to include the medication use to treat it (Dilantin). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should schedule the Veteran for a social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




